DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has considered Amendment after Non-Final filed 1/25/2021.
Claims 21-28 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 24 were amended to recite “…during a first procedure for releasing a first Protocol Data Unit (PDU) session after a second PDU session has been established… configured for initiating a UE requested PDU session establishment procedure…in case of establishing the second PDU session…”.
This is vague and indefinite as it is not clear how, during a procedure that is occurring after a second PDU session has been established, steps to initiate the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salkintzis US 20180324576.


Regarding claim 21,  A User Equipment (UE) (remote unit, Figure 2) comprising: a controller (element 205); and transmission and reception circuitry (element 225), while attached to both the first network slice instance and the second network slice instance, the UE determines to terminate the last data connection with the first network slice instance and detach from the first network slice instance, detach procedure of UE from primary slice instance, para. 0113-0115), the controller is configured for initiating a UE requested PDU session establishment procedure using information identifying a network slice in a case of establishing the second PDU session (UE determines needs to provide different data services that are not supported by the first network slice instance and current attachment status, para. 0101, UE sends additional attach request message, additional attach request message includes the required usage class parameter to attach the UE to the second network slice instance for a specific usage, para. 0103-0104), the information identifying the network slice is information that the UE provided in a PDU session establishment procedure for establishing the first PDU session (the additional attach request message including the temporary identity assigned to the UE that identifies the first network slice instance and parameter specifying the required usage class to attach a second network slice instance, para. 0099, 0102-0104, 0111).

Regarding claim 22, the UE according to claim 21, wherein the transmission and reception circuitry is further configured for receiving information for identifying the first PDU session from a core network during the first procedure (during detach procedure, the UE receives a detach response indicating first slice instance is no longer primary slice, the UE is not attached to the first slice instance, para. 0119).
UE is detached from first slice instances and associated usage classes and is attached to the new primary network slice, para. 0120).

	Claims 24-26 are rejected under the same rationale as above. 

Regarding claim 27, The UE according to claim 21, wherein the transmission and reception circuitry is able to perform transmitting and receiving of user data by using the second PDU session after the second PDU session is established (UE is attached to secondary slice, para. 0111, establishing the attach for the secondary slice is for establishing a data connection, network slice provides services for certain usage class data/traffic, para. 0072, 0074, 0082).

Regarding claim 28, The communication control method according to claim 24, wherein the UE is able to perform transmitting and receiving of user data by using the second PDU (UE is attached to secondary slice, para. 0111, establishing the attach for the secondary slice is for establishing a data connection, network slice provides services for certain usage class data/traffic, para. 0072, 0074, 0082).

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. Examiner appreciates Applicant’s detailed description of the prior art.
Applicant submits that Salkintzis describes that during the "network detach procedure", the "data service" is not initiated and the attach request message that initiates the "data service" would be sent after other attachments have been established. Applicant contends the "data service" is not initiated during the "network detach procedure".  Applicant concludes Salkintzis fails to teach, disclose, or suggest that "during a first procedure for releasing a first Protocol Data Unit (PDU) session after a second PDU session has been established, the controller is configured for initiating a UE requested PDU session establishment procedure using information identifying a network slice in a case of establishing the second PDU session,”.
Examiner respectfully disagrees.  Examiner has submitted herewith a 112, 2nd rejection.  The above limitation is vague and indefinite as it is not clear how during a procedure that is occurring after a second PDU session has been established, steps to initiate the establishment of said PDU session can occur.  Perusal of paragraphs and Figure provided by Applicant for support for amended limitations did not yield sufficient explanation to remove the indefiniteness.  Examiner is examining claims as best understood on her part.  
Applicant submits that Salkintzis describes a UE attaches to different network slices, the slice identifier of the "temporary identity" differs and when a UE attaches to different network slices, the network slice of the "temporary identity" is changed. Applicant concludes Salkintzis fails to teach, disclose, or suggest that "the 
Examiner respectfully disagrees.  Salkintzis discloses the additional attach request includes a plurality of information.  Salkintzis discloses the UE sends an additional attach request message including the temporary identity assigned to the UE that identifies the first network slice instance and also a parameter specifying the required usage class to attach a second network slice instance, para. 0099, 0102-0104, 0111.  The first network slice instance temporary identity teaches the claimed information identifying the network slice for first PDU session.  
In light of the claim language, the rejection herewith is proper. 
  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468